Citation Nr: 0931091	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  02-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, neck, and shoulder, including as secondary to service-
connected right forearm disabilities. 

2.  Entitlement to service connection for left eye iritis. 

3.  Entitlement to a rating in excess of 30 percent for 
residuals of right forearm laceration with muscle injury. 

4.  Entitlement to a rating in excess of 10 percent for ulnar 
nerve impairment of the right arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1974 to September 1978.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Huntington Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2003, the Board remanded the claim 
seeking a rating in excess of 30 percent for right forearm 
with muscle injury for further development.

In October 2008 correspondence, the Veteran appeared to raise 
a claim seeking service connection for a right eye disorder 
and appeared to want to reopen the underlying claim seeking 
entitlement to an effective date earlier than August 15, 2000 
for ulnar nerve impairment of the right arm.  In a March 2009 
appellant's post remand brief, the Veteran's representative 
raised a claim seeking service connection for residual scars 
of the right forearm. 

The issues of entitlement to service connection on a 
secondary basis for left eye iritis and arthritis of the 
back, neck, and shoulders and increased ratings for right 
forearm muscle injury and ulnar nerve impairment of the right 
arm are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the back, neck and shoulder was not present 
in service, was not manifested within one year of the 
Veteran's discharge from service, and was not etiologically 
shown to be related to service.

2.  Left eye iritis was not present in service and was not 
etiologically shown to be related to service. 


CONCLUSION OF LAW

1.  Arthritis of the back, neck and shoulder was not incurred 
by active service, and the incurrence of arthritis of the 
back, neck and shoulder during such service may not be 
presumed.  38 U.S.C.A. §§1131, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Left eye iritis was not incurred by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

Here, in a December 2001 letter (prior to the initial 
adjudication of the claims in February 2002) VA notified the 
Veteran of 1) of the information and medical or lay evidence 
required to substantiate the direct service connection claims 
seeking service connection for left eye iritis and arthritis 
of the back, neck, and shoulder, (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the Veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

November 2007 and September 2008 correspondence provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating as well as the type of evidence 
necessary to establish an effective date for the disability 
on appeal. See Dingess v. Nicholson, supra.  Regardless, the 
question of the proper disability rating or effective date is 
rendered moot as service connection is not warranted.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, which he has declined to do.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file; the Veteran does not contend 
otherwise. 

The Veteran has not been afforded a VA examination for his 
left eye iritis and arthritis of the back, neck, and 
shoulder; however, the Board finds that a VA examination is 
not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that in the present case there is not sufficient 
establishment of a left eye, neck, back, or shoulder 
disorders in service, or any indication that the current 
disabilities could be associated with an in-service event, as 
will be discussed below.  Therefore, the Board finds that the 
evidence of record does not trigger the necessity of an 
examination in order to decide the service connection claims 
on the merits.  See 38 C.F.R. § 3.159(c).  Consequently, the 
Board finds that VA's duty to assist the Veteran has been 
met.  He is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

Service treatment records (STR's) included a November 1977 
record that showed that as a result of a fall into a garbage 
pail full of glass, the Veteran sustained a laceration on the 
right forearm with lacerations of extensor communis, extensor 
ulnaris, and extensor digiti minimi muscles, which were 
repaired.  STR's are negative for any complaints, diagnosis, 
or treatment relating to a left eye disorder or an injury to 
the back, shoulder, or neck. 

On October 1978 VA examination report the Veteran's neck and 
eyes were reported as normal.  No back or shoulder disorders 
were noted.  

An April 1984 VA examination report noted that the Veteran 
was in an automobile accident in December 1982 and 
experienced bilateral knee injuries and a crushed ankle.  

Treatment records from Beckley VA Medical Center (VAMC) dated 
from 2000 to 2007 included a September 2000 record that 
diagnosed the Veteran with degenerative joint disease of the 
lumbar spine.  An April 2001 record included an assessment of 
chronic iritis most likely related to the Veteran's 
arthritis.  A November 2001 record noted that the Veteran had 
complaints of a painful left ankle, neck, and upper thoracic 
spine.  He reported that he was involved in a motor vehicle 
accident in 1979.  He stated that he was ejected from the 
vehicle and had multiple injuries to the lower extremities.  
He indicated that he had problems with riding in the car for 
prolonged periods of time due to his neck.  Any prolonged 
sitting aggravated his neck.  He had recurrent headaches that 
he associated with his injuries from 1979.  He was diagnosed 
with traumatic arthritis of the knees and left ankle and 
degenerative joint disease of the cervical and upper spine.  
A May 2002 record showed treatment for complaints of pain in 
his leg, neck, and back.  

In 2006, the Veteran filed a claim seeking Social Security 
Administration (SSA) disability benefits.  He reported that 
he had a low back disorder, right forearm injury to muscles 
and nerves, bilateral leg injuries, a left ankle disorder, 
and post traumatic stress disorder that all limited his 
ability to work.  He reported that he first became unable to 
work due to his disabilities in August 2005.  He indicated 
that the disabilities changed his work hours, but did not 
change his job duties.  He reported that he has not worked 
since August 2005 and at that time he was laid off.  

III.  Criteria and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Arthritis of the back, neck, and shoulder

On review of the record, the Veteran has indicated that his 
arthritis of the back, neck, and shoulder began in service.  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; i.e., that he has had 
pain in his back, neck, and shoulder since service.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran is 
not competent to testify that he developed arthritis in his 
back, neck, and shoulder from an event or injury in service.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran has medical 
expertise.  A lay person is not competent to offer an opinion 
on a matter clearly requiring medical expertise, such as 
opining that he currently has arthritis in his back, neck, 
and shoulder that resulted from service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran's lay 
beliefs alone can serve to establish any association between 
the claimed disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Furthermore, a review of the STR's shows that arthritis of 
the back, neck and shoulder did not manifest in service.  
STR's are negative for any complaints, treatment, or findings 
relating to the back, neck, and shoulders.  The Board is of 
the opinion that the contemporaneous STR's which weigh 
heavily against the claim have greater probative value than 
the Veteran's reported history many years later.  The STR's 
are a record of objective examination, while the history 
reported to VA is potentially biased by the possibility of 
monetary gain.  Moreover, the fact that the STR's were 
prepared at the crucial time (i.e. while the Veteran was 
still in service), give the STR's greater evidentiary value 
than a recollection made many years later based on a 
potentially faulty memory.  

Based on a review of the claims file, the Board finds that 
the Veteran's claim of entitlement to service connection for 
arthritis of the back, neck, and shoulder has not been shown 
to be related to service.  The more persuasive evidence of 
record, the Veteran's STR's, were absent for any indications 
of arthritis.  Additionally, there was no medical evidence 
that the Veteran's arthritis of his back, neck, and shoulder 
was related to an event or injury in service.  The first 
record that showed a diagnosis of arthritis in the back is 
dated in September 2000 and a November 2001 record diagnosed 
the Veteran with degenerative joint disease of the cervical 
and upper spine.  As arthritis of the back, neck, and 
shoulder was not diagnosed within the first post service 
year, the Veteran is not entitled to service connection on a 
presumptive basis.

Therefore, because the Veteran's back, neck, and shoulder 
disorder or arthritis has not been shown to be present during 
active service, or within one year of discharge, and none of 
the medical evidence indicates that there is a nexus between 
the current disorder that was not documented in the claims 
file until 2000 and active military service, there is no 
basis on which to grant service connection for this 
disability.  For these reasons, the Board finds that there is 
a preponderance of the evidence against the Veteran's claim 
for service connection on a direct basis for arthritis of the 
back, neck, and shoulder, including as a presumptive 
disorder, and the claim must be denied.  Because there is a 
preponderance of the evidence against the claim, the benefit 
of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Iritis of the Left Eye

Here, there is no evidence of treatment for left eye iritis 
during service and evidence of record does not show a 
diagnosis of iritis for many years following discharge from 
service.  There is also no medical evidence relating current 
left eye iritis disability to active military service or 
events therein, and the Veteran has not argued that the 
claimed iritis disorder is directly related to service.  
Thus, service connection on a direct basis is not warranted.  
There is a preponderance of the evidence against the claim 
for direct service connection and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for arthritis of the back, neck, and 
shoulder, on a direct basis, is denied.

Service connection for left eye iritis, on a direct basis, is 
denied.




REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.

Service connection claims 

In the alternative, the Veteran has claimed that arthritis of 
his back, neck, and shoulder are secondary to his service-
connected right forearm disorder.  

Service connection may be granted for a disability that is 
proximately due to or the result of an established service- 
connected disability.  38 C.F.R. § 3.310 (2008).  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the ruling of the United States Court of Appeals for 
Veterans Claims (Court) in Allen, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts 
to a substantive change in the regulation.  For this reason, 
and because the Veteran's claim was pending before the 
regulatory change was made, the Board finds that the version 
of 38 C.F.R. § 3.310 in effect before the change is 
applicable to this appeal, which is more favorable to the 
claimant.

The Veteran has been diagnosed with arthritis of the back and 
neck, and he has specifically argued that his condition was a 
consequence of his service-connected forearm disability.  The 
Board finds that the medical evidence of record is inadequate 
for the purpose of adjudicating the Veteran's claim for 
service connection for a arthritis of the neck, back, and 
shoulders on a secondary basis, and that a VA examination 
must be conducted, which specifically addresses the issue of 
secondary service connection, to include the issue of 
aggravation.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).

The Board further notes that a decision on the claim for 
service connection for arthritis of his back, neck, and 
shoulder could change the outcome of the Veteran's claim for 
service connection for a left eye iritis.  In this regard, 
the Board observes that the Veteran has contended that, in 
the alternative, this disorder is secondary to his arthritis 
of the back, neck, and shoulder disorder.  As such, the 
claims are inextricably intertwined.  For this reason, the 
issue of service connection for arthritis of the back, neck, 
and shoulder must be resolved prior to resolution of the 
other claim seeking service connection on a secondary basis.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO/AMC to 
adjudicate the inextricably intertwined issues.

Increased Rating Claims

In an October 2008 statement, the Veteran indicated that his 
right forearm muscle and ulnar nerve injury had become worse.  
He reported that his last three fingers would draw up like a 
claw and he had cramps in his thumb and forefinger.  In an 
October 2008 buddy statement, C. L. R. indicated that she has 
witnessed the Veteran's forearm/arm related disabilities 
increase in severity in the last three years.  His hand would 
draw up like a claw and he had a hard time dressing himself 
and doing simple tasks around the house.  In a March 2009 
appellant's post-remand brief, the appellant's representative 
indicated that the Veteran's right arm ulnar nerve injury and 
laceration to the right forearm with muscle injury had 
increased in severity since the most recent VA examination 
dated in December 2004.  

The Court has held that a Veteran is entitled to a new VA 
examination where there is evidence, including statements, 
that the disability has worsened since the last examination.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  In this case, because the 
Veteran and others have claimed that his forearm muscle 
injury and ulnar nerve impairment of the arm have worsened 
since his last examination, the Board finds that the claim 
must be remanded in order to afford the Veteran another VA 
examination to determine the current severity of his 
disabilities and clarify which symptoms are attributable to 
the muscle injury to the forearm and which symptoms are 
attributable to the ulnar nerve impairment of the arm.  

The Board notes that the Veteran is already receiving the 
maximum allowable rating under Code 5308 as it relates to 
muscle group VIII.  However, in May 2004 VA examination the 
examiner reported that the Veteran's forearm injury was 
mostly related to muscle group VIII, which suggested that 
another muscle group might also be involved.  Also December 
2000 VA examination reported limitation flexion at the wrist.  
Therefore, a new VA examination should address whether a 
higher rating (40 percent) under Code 5307 as it relates to 
muscle group VII would be appropriate for the Veteran's 
muscle injury to the right forearm.  

Furthermore, on his June 2002 Form 9, the Veteran indicated 
that his right forearm disability caused him to lose two jobs 
due to performance and that he worked in security because 
there was no manual labor involved.  In 2006, he filed a 
claim seeking Social Security Administration (SSA) disability 
benefits.  He reported that, in part, his right forearm 
injury to muscles and nerves, limited his ability to work.  
He reported that he hasn't worked since August 2005.  

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment, or frequent periods of 
hospitalization, that makes it impractical to apply the 
regular standards of the rating schedule.  The Board does not 
have the authority to assign, in the first instance, higher 
ratings on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  When an extraschedular rating may be warranted, 
the Board must refer the case to designated VA officials. 
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, the 
Veteran and his representative assert that there is marked 
interference with employment due to service-connected back 
disability.  The Board refers this matter to the RO for 
appropriate consideration in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical treatment 
providers who have treated him for any 
residuals of right forearm muscle 
injury, ulnar nerve impairment of the 
right arm, arthritis of the back, neck, 
and shoulder subsequent to service.  
The RO/AMC must obtain complete 
treatment records (those not already in 
the claims folder) from all treatment 
sources identified.

2.  Schedule the Veteran for a VA 
examination with an appropriate 
examiner(s) for his arthritis of the 
back, neck, and shoulder.  The claims 
file should be provided to the examiner 
for review, and the examiner should 
note that it has been reviewed.

After reviewing the file, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the Veteran has a arthritis if his 
back, neck, or shoulder that was caused 
or aggravated by a service-connected 
disability, particularly the Veteran's 
service-connected right forearm muscle 
injury and ulnar nerve impairment of 
the right arm.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The examiner should 
provide a complete rationale for any 
opinions provided. The Veteran is 
hereby notified that he may submit 
supporting evidence to include medical 
opinions as to his pending claims.  

3.  Schedule the Veteran for an 
appropriate VA examination(s), to 
include a complete physical 
examination, in order to determine the 
current severity of his service-
connected right forearm muscle injury 
and ulnar nerve impairment of the right 
arm.  Any tests deemed necessary should 
be conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided 
to the examiner for review in 
conjunction with the examination.  The 
examination report should specifically 
state the degree of disability present 
in the Veteran's right wrist/forearm, 
to include whether there is favorable 
or unfavorable ankylosis in any degree 
of palmar flexion or dorsiflexion, or 
with ulnar or radial deviation.  
Similarly, the examiner should conduct 
range of motion studies, and identify 
any objective evidence of pain.  The 
clinician should also discuss how the 
Veteran's disability impacts his daily 
activities of living and employment.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should indicate which muscle group(s) 
is/are affected by the forearm injury 
and state whether the disability is 
severe, moderately severe, moderate, or 
slight.  

Finally, the examiner is requested to 
describe any sensory and/or motor 
impairment and provide objective 
findings in support thereof.  For ulnar 
nerve impairment of the right arm, the 
examiner must indicate, whether the 
impairment is in the nature of 
neuritis, neuralgia, and/or incomplete 
paralysis or paralysis.  The examiner 
must indicate whether the impairment is 
best characterized as mild, moderate, 
or severe.  The examiner should also 
discuss how the Veteran's ulnar nerve 
impairment disability impacts his daily 
activities of living and employment.  
Any and all opinions must be 
accompanied by a complete rationale.

4.  The AMC should then readjudicate 
claims remaining on appeal in light of 
all of the evidence of record.  If any 
issue remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case as to any issue remaining on 
appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

5.  The matter of entitlement to an 
extraschedular rating for the Veteran's 
service-connected forearm disability is 
referred to the RO for appropriate 
consideration in the first instance.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


